          Case 5:19-cv-00153-LPR Document 15 Filed 05/21/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   PINE BLUFF DIVISION

TYRONE L. TURNER, JR.                                                               PLAINTIFF
ADC #172055

V.                               Case No. 5:19-cv-00153-LPR

STRINGFELLOW,
Dentist, Wellpath Medical                                                         DEFENDANT


                                         JUDGMENT

       Pursuant to the Order entered on May 21, 2020, it is considered, ordered, and adjudged that

this case is DISMISSED without prejudice. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an in forma pauperis appeal from the Order and Judgment dismissing this action would not

be taken in good faith.

       IT IS SO ADJUDGED this 21st day of May 2020.




                                                   ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
